Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as filed on 2/27/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 12 recite “a plurality of risk scores for each individual a plurality of individuals.” Claims 2-6, 8-11, and 13-20 are rejected due to their dependency from claims 1, 7, and 12, respectively. 
The claims will be interpreted as “a plurality of risk scores for each individual of a plurality of individuals.” Appropriate correction is required. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A method, comprising:
generating, with a plurality of predictive models, a plurality of risk scores for each individual a plurality of individuals based on medical claims of each individual;
transmitting a clinical queue to a client device associated with a healthcare provider, the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores;
receiving feedback from the client device regarding the clinical queue; and
updating at least one predictive model of the plurality of predictive models based on the feedback.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to generate risk scores and update a predictive model. 


Step 2A of the Alice/Mayo Test - Prong Two
A method, comprising:
generating, with a plurality of predictive models, a plurality of risk scores for each individual a plurality of individuals based on medical claims of each individual;
transmitting a clinical queue to a client device associated with a healthcare provider, the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores;
receiving feedback from the client device regarding the clinical queue; and
updating at least one predictive model of the plurality of predictive models based on the feedback.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a “plurality of predictive models,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paragraph 0044 of the Present Specification. See MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The “predictive models” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025.
Dependent claims 2-6, 8-11, and 13-20 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 2-6, 8--21, and 25 merely define a type of data processed by the system and only serve to further limit the abstract idea.
Dependent claims 2-6, 8-11, and 13-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 3, 6, 9, 14, and 17); gathering, analyzing, and outputting information using conventional techniques (e.g. the “sorting” feature of claims 2, 8, and 13; the “update” feature of claims 5, 11, and 16; the “display” feature of claim 18); receiving or transmitting data over a network (e.g. the “transmit” feature of claim 19); the equivalent of “apply it” (e.g. the “generate” feature of claim 20). 
Claims 4, 10, 15 also includes the additional element of “machine learning.” Prior art indicates that machine learning, as claimed, is well-understood, routine, conventional activity in see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being obvious over WIPO Patent Publication No. WO 2015157576 A1 to Amarasingham, et al. (“Amarasingham”) in view of U.S. Patent Publication No. 2007/0185391 to Morgan (“Morgan”)


A method, comprising: (0001: a patient care and management system and method)
generating, with a plurality of predictive models, (0047: disease/risk logic module) a plurality of risk scores for each individual a plurality of individuals based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient) 
transmitting a clinical queue to a client device associated with a healthcare provider, (0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062) the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease) 
updating at least one predictive model of the plurality of predictive models based on the feedback. (0056: the artificial intelligence model tuning process is updated to reflect a change in patient population and clinical practice). 
Amarasingham discloses receiving feedback from a user. (Amarasingham, 0036). However, Amarasingham does not explicitly recite receiving feedback from the client device regarding the clinical queue.
Morgan teaches that it is old and well known in the art of healthcare to include receiving feedback from the client device (0064: receiving feedback via input interface) regarding the clinical queue (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
selectively sorting a list of the plurality of individuals according to one or more risk scores of the plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein each predictive model of the plurality of predictive models comprises a machine learning model (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate a risk score for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score). 

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses: 
wherein updating the at least one predictive model of the plurality of predictive models based on the feedback comprises training the at least one predictive model with the feedback. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036). 

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the feedback comprises one or more of an indication of whether a case is opened for an individual, a review of quality of a recommendation of the individual in the clinical queue, and an indication of whether the individual in the clinical queue was reviewed. (Morgan, 0064: the feedback includes a user’s feedback on recommended activities, which is a review of the quality of recommendation) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include review of the quality of a recommendation, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Regarding claim 7, Amarasingham discloses: 
A computer-readable storage medium including an executable program stored thereon, the program configured to cause a computer processor to: (0001: a patient care and management system and method)
generate, with a plurality of predictive models, a plurality of risk scores for each individual a plurality of individuals based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient) 
transmit a clinical queue to a client device associated with a healthcare provider, (0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062) the clinical queue comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease) 
update at least one predictive model of the plurality of predictive models based on the feedback. (0056: the artificial intelligence model tuning process is updated to reflect a change in patient population and clinical practice). 

Morgan teaches that it is old and well known in the art of healthcare to include receive feedback from the client device (0064: receiving feedback via input interface) regarding the clinical queue (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receive feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
wherein the executable program is further configured to cause a computer processor to selectively sort a list of the plurality of individuals according to one or more risk scores of the plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

Regarding claim 9, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
wherein the plurality of risk scores comprises one or more of a prediction of future healthcare costs, a prediction of a length of an in- patient stay, and a prediction of a risk for healthcare episodes. (Amarasingham, 0047: the risk score is associated with a specific disease or condition for each patient, which is a prediction of risk for a healthcare episode). 

Regarding claim 10, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein each predictive model of the plurality of predictive models comprises a machine learning model (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate a risk score for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score).

Regarding claim 11, the combination discloses each of the limitations of claim 10 as discussed above, and further discloses:
wherein the executable program is further configured to cause the cause the computer processor to train the at least one predictive model with the feedback to update the at least one predictive model. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036)

Regarding claim 12, Amarasingham discloses: 
A system, comprising: a client device configured for a user; and a server communicatively coupled to the client device, the server configured with executable instructions in non-transitory memory of the server that when executed cause a processor of the server to: (0001: a patient care and management system and method)
generate, with a plurality of predictive models stored in the non-transitory memory, a plurality of risk scores for each individual a plurality of individuals based on medical claims of each individual; (0047: calculate a risk score associated with a specific disease or condition for each patient) 
transmit, to the client device, a clinical queue (0053: output the risk scores) comprising a list of individuals prioritized for healthcare intervention based on the plurality of risk scores; (0062: the risk scores are shown in one or more lists showing patients with the highest risks for each disease)
update at least one predictive model of the plurality of predictive models based on the feedback. (0056: the artificial intelligence model tuning process is updated to reflect a change in patient population and clinical practice). 
Morgan teaches that it is old and well known in the art of healthcare to include receiving feedback from the client device (0064: receiving feedback via input interface) regarding the clinical queue (0064: regarding a “list of activities,” and according to the Present Specification at 0045, the clinical queue comprises sorted and combined lists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the client device regarding the clinical queue, as taught by Morgan, because both Amarasingham and Morgan deal with generating risk profiles for patients, and Morgan teaches that incorporating feedback can improve preventive healthcare interventions. (Morgan, 0008).

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
selectively sort a list of the plurality of individuals according to one or more risk scores of the plurality of risk scores for each individual, wherein the clinical queue comprises at least a portion of the sorted list. (Amarasingham, 0053: ranking the patients according to the risk scores, and providing a sortable list)

claim 14, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the plurality of risk scores comprises one or more of a prediction of future healthcare costs, a prediction of a length of an in-patient stay, and a prediction of a risk for healthcare episodes. (Amarasingham, 0047: the risk score is associated with a specific disease or condition for each patient, which is a prediction of risk for a healthcare episode).

Regarding claim 15, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein each predictive model of the plurality of predictive models comprises a machine learning model (Amarasingham, 0049: the disease/risk logic module includes machine learning) trained to calculate a risk score for each individual according to the medical claims of each individual. (Amarasingham, 0048: the disease/risk logic module uses data including clinical and historical information to determine the risk score).

Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
wherein the server is further configured with executable instructions in the non-transitory memory that when executed cause the processor to train the at least one predictive model with the feedback to update the at least one predictive model. (Amarasingham, 0055: retraining a selected predictive model for improved accuracy using underlying patient data, which can include the feedback, see para. 0036)

Regarding claim 17, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the feedback comprises one or more of an indication of whether a case is opened for an individual, a review of quality of a recommendation of the individual in the clinical queue, and an indication of whether the individual in the clinical queue was reviewed. (Amarasingham, 0090: entering conditions into the user interface, which is used to generate the pool of candidates, see 0095)

Regarding claim 18, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the client device comprises a display subsystem, and wherein the client device is configured with executable instructions in non-transitory memory of the client device that when executed cause a processor of the client device to display, to the user via the display subsystem, a graphical user interface depicting the clinical queue. (Amarasingham, 0053: output the risk scores of all the patients, and are displayed to designated medical staff, see para 0062)

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein the client device further comprises a user interface subsystem configured receive the feedback regarding the clinical queue from the user, and (Morgan, 0064: the feedback includes a user’s feedback on recommended activities, which is a review of the quality of recommendation) wherein the client device is further configured with executable instructions in the non-transitory memory of the client device that when executed cause the processor of the client device to transmit the feedback regarding the clinical queue to the server. (Morgan, 0064: the feedback (parameter data) is transmitted to a server)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Amarasingham to include receiving feedback from the 

Regarding claim 20, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the server is further configured with executable instructions in the non-transitory memory that when executed cause the processor to generate the clinical queue based on one or more of a geographical region, a healthcare facility, and a healthcare provider associated with the client device. (Amarasingham, 0036: the data includes the geographical location)

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over WIPO Patent Publication No. WO 2015157576 A1 to Amarasingham, et al. (“Amarasingham”) in view of U.S. Patent Publication No. 2007/0185391 to Morgan (“Morgan”) in further view of U.S. Patent No. 10,790,056 B1 to Accomazzi, et al. (“Accomazzi”)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, However, the combination of Amarasingham and Morgan does not explicitly recite wherein the association step involves a plurality of suitable studies being associated with the patient.
Accomazzi teaches that it is old and well-known in the art of healthcare to include wherein the association step involves a plurality of suitable studies being associated with the patient. (Accomazzi, col. 35, lines 38-59: compiles studies associated with each patient). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to customize patient information to include the association of studies with a patient of Accomazzi with the motivation to provide better tailoring of information to the specific patient, as recognized by Accomazzi at col. 35, lines 38-59.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686